Case: 1:10-cv-04603 Document #: 775 Filed: 11/20/18 Page 1 of 1 PageID #:13086

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Don Lippert, et al.
                                Plaintiff,
v.                                                    Case No.: 1:10−cv−04603
                                                      Honorable Jorge L. Alonso
Partha Ghosh, et al.
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 20, 2018:


        MINUTE entry before the Honorable Jorge L. Alonso: Motion hearing held.
Plaintiffs' motion to file instanter Plaintiffs' Proposed Findings of Fact and Conclusions of
Law [770] is granted. Plaintiff's motion for leave to seal Plaintiffs' Proposed Findings of
Fact and Conclusions of Law [771] is granted. Defendants' oral motion for extension of
time to file their Proposed Findings of Fact and Conclusions of Law is granted and shall
be filed before 11/28/18. Pretrial conference remains set for 11/28/18 at 2:00 p.m. Notice
mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
